Citation Nr: 0516299	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  98-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 
2003 for the award of a 100 percent schedular evaluation for 
undifferentiated schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to the effective date of the 
100 percent schedular evaluation for undifferentiated 
schizophrenia.

3.  Entitlement to a compensable rating for right ear hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.

6. Entitlement to an increased disability rating for 
schizophrenia, evaluated as 50 percent disabling.

7. Entitlement to an increased disability rating for hiatal 
hernia, evaluated as 10 percent disabling.

8. Entitlement to a compensable disability rating for 
hepatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1972.

In April 1998, the RO denied a rating in excess of 50 percent 
for undifferentiated schizophrenia; a rating in excess of 10 
percent for hiatal hernia; a compensable rating for 
hepatitis; and TDIU.  The veteran appealed each of those 
determinations to the Board of Veterans' Appeals (Board).

In April 2000, the Board remanded the veteran's case for 
additional development.  In April 2003-while the case was in 
remand status-the RO awarded the veteran a 100 percent 
evaluation for undifferentiated schizophrenia, effective from 
January 31, 2003.  In June 2003, the veteran, through his 
representative, withdrew his appeal with respect to 
schizophrenia, hiatal hernia, and hepatitis.  See 38 C.F.R. 
§ 20.204.  He did not withdraw his appeal with respect to 
TDIU, however.  Consequently, and because the 100 percent 
rating for schizophrenia was made effective only from January 
31, 2003-well after he filed his formal claim for TDIU in 
October 1997-the question of his entitlement to TDIU prior 
to the effective date of the 100 percent schedular evaluation 
for schizophrenia remains for consideration.  In addition, 
because he has now perfected an appeal with respect to the 
effective date assigned for the 100 percent schedular 
evaluation for schizophrenia, that matter is properly before 
the Board as well.

In July 2002, the RO denied a compensable rating for the 
veteran's right ear hearing loss.  The RO also denied service 
connection for PTSD and tinnitus.  Later that same month, the 
veteran filed a notice of disagreement (NOD) with respect to 
each of those determinations.  Thus far, it does not appear 
from the record the RO has furnished the veteran a statement 
of the case (SOC) as to those issues.  This matter is 
addressed in further detail, below.

For the reasons set forth below, the issues not withdrawn 
from appeal are being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, VA 
received written notification from the appellant, through his 
representative, in June 2003 that a withdrawal of the appeal 
concerning the evaluation of the service-connected hernia, 
hepatitis, and psychiatric disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through his authorized representative, has withdrawn the 
appeal concerning the evaluation of the service-connected 
hernia, hepatitis, and psychiatric disability and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning these three issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these three issues, and it is dismissed.


ORDER

The appeal concerning an increased disability rating for 
schizophrenia is dismissed.  

The appeal concerning an increased disability rating for 
hiatal hernia is dismissed.  

The appeal concerning an increased disability rating for 
hepatitis is dismissed.  


REMAND

When the veteran's TDIU claim was remanded in April 2000, the 
Board requested, among other things, that the RO make efforts 
to obtain actual treatment records from Hector Rivera, M.D., 
from 1997 to the present.  The Board indicated that if the 
request was unsuccessful, the RO was to advise the veteran 
that it was his responsibility to submit the records himself.  
He was then to be afforded an appropriate period of time 
within which to respond.  

Unfortunately, the requested development has not been 
completed.  With respect to the records from Dr. Rivera, the 
RO wrote to Dr. Rivera in April 2002 and requested that he 
provide a copy of the veteran's medical records.  However, 
while two "medical certificates" were received from Dr. 
Rivera, his actual treatment records were not obtained, and 
the veteran was never notified of that fact.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required 
concerning the TDIU issue.  38 C.F.R. § 19.9 (2004).

On November 9, 2000-after the Board remanded this case to 
the RO-the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  VA must also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).

In the present case, the RO sent the veteran a VCAA notice 
letter in January 2002.  As the TDIU issue must be remanded 
for other reasons, as discussed above, VA has the opportunity 
to send another VCAA notice to the appellant concerning this 
issue.  The Board notes that, although the January 2002 
letter addressed entitlement to TDIU, it contained a summary 
of only 38 C.F.R. § 4.16(a).  This could lead to the 
erroneous conclusion that TDIU can be awarded only under 
circumstances where a veteran has a  single service-connected 
disability ratable at 60 percent or more, or where he has two 
or more service-connected disabilities, at least one ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined disability rating to 70 percent or more.  
The veteran will also be given information concerning 
38 C.F.R. § 4.16(b), which provides an exception to the 
general rule quoted in the January 2002 letter.  He will also 
be given a VCAA notice letter relative to his claim for an 
earlier effective date for the 100 percent schedular 
evaluation for schizophrenia.

In March 2004, the veteran submitted a "release" for VA 
treatment records, reporting that he had been treated at the 
VA Medical Center (VAMC) in San Juan for multiple 
disabilities-including his service-connected disabilities-
since 1971.  Although the veteran's claims file contains some 
reports of treatment from that facility, it is not clear that 
all of the relevant reports have been obtained.  Moreover, 
while materials in the record show that the veteran has 
undergone VA vocational rehabilitation training, the reports 
of that training have not been associated with the claims 
file.  This needs to be corrected.  38 U.S.C.A. § 5103A(b), 
(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA is charged with constructive notice of medical evidence in 
its possession).

Finally, as noted above, the veteran has filed a timely NOD 
with respect to the RO's July 2002 decision denying his claim 
for a compensable rating for right ear hearing loss, and his 
claims for service connection for PTSD and tinnitus.  See 
Introduction, supra.  To date, however, no SOC as to those 
issues has been furnished.  This needs to be accomplished as 
well.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  See, 
e.g., 38 C.F.R. §§ 19.26, 20.201, 20.302(a) (2004); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Issue the veteran a new VCAA notice 
letter relative to his claim for an earlier 
effective date for the award of a 100 percent 
schedular evaluation for undifferentiated 
schizophrenia, and his claim for TDIU prior 
to that date.  Include language from 
38 C.F.R. § 4.16(a) and (b) to the effect 
that the general rule with respect to TDIU is 
that it is awarded under circumstances where 
a veteran has a single service-connected 
disability ratable at 60 percent or more, or 
where he has two or more service-connected 
disabilities, at least one ratable at 40 
percent or more and sufficient additional 
disability to bring the combined disability 
rating to 70 percent or more; provided, 
however, that if the evidence demonstrates 
that the veteran is unemployable by reason of 
service-connected disabilities, but does not 
meet the aforementioned percentage standards, 
his case may be submitted to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration.

2.  Notify the veteran that VA has been 
unable to obtain actual treatment records 
from Dr. Rivera.  The notice should contain 
all of the information required by 38 C.F.R. 
§ 3.159(e).

3.  Obtain the veteran's VA vocational 
rehabilitation folder and associated it with 
his claims file.

4.  Ask the VAMC in San Juan to provide 
copies of all relevant records of the 
veteran's treatment not already in the claims 
file.  The materials obtained should be 
associated with the claims file.

5.  Thereafter, take adjudicatory action on 
the veteran's claim for an earlier effective 
date for the award of a 100 percent schedular 
evaluation for undifferentiated 
schizophrenia, and his claim for TDIU prior 
to that date.  If any benefit sought remains 
denied, issue a supplemental SOC (SSOC) to 
the veteran and his representative.

6.  Furnish the veteran an SOC, in accordance 
with 38 C.F.R. § 19.29, concerning his NOD 
from the July 2002 denial of his claim for a 
compensable rating for right ear hearing 
loss, and his claims for service connection 
for PTSD and tinnitus, unless the claims are 
resolved by granting the benefits sought or 
the NOD is withdrawn with respect to one or 
more of the claims.  The claims should be 
certified to the Board for appellate review 
if, and only if, a timely substantive appeal 
is received.

After the veteran and his representative, if any, have been 
given an opportunity to respond to the relevant SOC and/or 
SSOC, the claims file should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


